Judge Hardin,
Dissenting.
Unable to concur in the opinion of the majority of the court in this case, I will briefly state my reasons for dissenting from that opinion.
The petition alleges that the parties contracted for the sale of tobacco by the appellants, at a stipulated price, for barrel salt to be delivered by the appellees at Gallatin, Tennessee. But if appelless were prevented from delivering the salt by military interference, they were allowed to pay for the tobacco in Tennessee currency.
The appellees denied that this was the contract, but set up another, viz: that the tobacco was sold for Tennessee money, with the condition that if salt was paid instead of it, at Louisville prices, the appellants were to account for 25 per cent as the difference between the value of salt at Louisville prices and Tennessee currency.
*301A settlement was made, and a receipt in full given by one of the appellants, under a mistaken belief as they allege, that the account was kept according to the contract, as they state it; and without a knowledge on their part that said 25 per cent was charged against them, and went to reduce the balance due them.
The account shows the 25 per cent was charged, and the fact is not controverted, but the appellees rely on the settlement and receipt in full and the opinion of the majority of this court, sustains that view in affirming the judgment dismissing the petition.
I do not understand from the opinion of the majority of the court, that it holds the receipt to be conclusive, even if the alleged mistake is not proved. But that it conduces strongly to sustain the appellees version of the contract, and that they paid all that was due from them, on the tobacco and salt transactions, and in this I concur. But the defense makes the fact of payment in full depend on the question whether the plaintiffs or the defendants statement of the contract, is true. For if it is true that the trade was of tobacco for salt, at Louisville prices, then there was no pretext for the charge of 25 per cent. But if it was a sale of tobacco for Tennessee money, then as it appears that that purchase though current in Tennessee, was at a discount in Kentucky, it was right to charge the difference, if salt was paid instead of the Tennessee currency.
The fact that salt was sent forward and delivered as the tobacco was received, in accordance with what the plaintiffs allege to have been the contract, is presumptive evidence that such was the contract. And the witness Andrews proves the contract to have been as alleged by the plaintiffs, and although the majority of the court, in their opinion, assume that Andrews is the only witness to this point, he is fully corroborated by Ellis in the important statement, that the trade was a barter of tobacco for salt.
Thus two witnesses sustain the plaintiffs in their statement that the contract was a barter or sale of tobacco for salt, while no witness proves any such contract as the defendants allege.
As it seems to me, the opinion of the majority of the court, rests on the assumption, that the presumptive evidence which the settlement and receipt alone furnish, as to the terms of the contract, is sufficient to outweigh the testimony of two witnesses who were present when the contract was made; and as I do not concur in *302that assumption, I have felt constrained respectfully to dissent from said opinion, and express' my reasons for doing so.
Bullitt, for appellant.